Citation Nr: 0900501	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-06 405A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20% for lumbar 
spine compression fracture residuals with chronic thoracic 
strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 2001 to November 
2003.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2003 rating action that 
denied service connection for headaches, and granted service 
connection for lumbar spine compression fracture residuals 
with chronic thoracic strain, assigned an initial 20% rating, 
and for bilateral chondromalacia with patellar tendinitis, 
with each knee assigned an initial noncompensable rating.

By rating action of January 2007, the RO granted service 
connection for headaches; this represents a full grant of the 
benefit sought on appeal with respect to that issue.  The RO 
also granted initial 10% ratings for chondromalacia with 
patellar tendinitis of each knee.  The matters of initial 
ratings in excess of 10% remained for appellate 
consideration, but in February 2007 the veteran stated that 
he was satisfied with this partial grant of the benefits 
sought on appeal, and withdrew his appeal with respect to the 
remaining issues of initial ratings in excess of 10% for each 
knee.

For the reasons expressed below, the issue remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) 
and its implementing regulations (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008) include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the 
duty to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim remaining on appeal has not been 
accomplished.  

Appellate review discloses that, following the issuance of 
the November 2007 Supplemental Statement of the Case (SSOC), 
the RO considered the matter of giving the veteran's 
representative at the RO an opportunity to execute VA Form 
646, Statement of Accredited Representative in Appealed Case, 
prior to certifying the appeal to the Board.  Correspondence 
in the claims folder indicates that the RO first considered 
referral of the appeal to the representative at the RO for 
this purpose in December 2007, but this was subsequently 
changed to January "2007" (sic).  However, there is no 
indication that the claims folder was referred to the 
representative at the RO in January 2008, and VA Form 646, 
Statement of Accredited Representative in Appealed Case, is 
not of record.  The RO certified the appeal to the Board in 
October 2008 with a notation on VA Form 8, Certification of 
Appeal, that VA Form 646 was not completed by the service 
organization.   

In November 2008 written argument, the veteran's 
representative at the Board stated that the RO failed to 
afford the veteran's representative at the RO an opportunity 
to execute VA Form 646 prior to certifying the appeal to the 
Board, and requested that this case be remanded to the RO to 
afford the representative there such opportunity. 

Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a Substantive Appeal 
after a Statement of the Case is furnished as prescribed in 
this section.  Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of this 
chapter and VA regulations.  38 U.S.C.A. § 7105(a) (West 
2002).  NODs and appeals must be in writing and may be filed 
by a claimant, his legal guardian, or such accredited 
representative, attorney, or authorized agent as he may 
select.  38 U.S.C.A. § 7105(b)(2).  An appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  38 C.F.R. § 20.600 (2008). 

As it is unclear from the record contained in the claims 
folder whether the veteran's representative at the RO had an 
opportunity to execute VA Form 646 prior to the RO's 
certification of the appeal to the Board, the Board finds 
that due process of law requires that this case be remanded 
to the RO for such procedural development prior to an 
appellate decision on the remaining issue.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should refer this case with 
the claims folder to the veteran's 
representative at the RO for the purpose 
of execution of VA Form 646, Statement of 
Accredited Representative in Appealed 
Case.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).



3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

